Nott, J.,
concurring:
It seems to me that if any of these Indians are entitled to the unpaid annuities in the Treasury, they are those who went west in conformity with the terms of the treaty and those who went north in conformity with the intent of the supplemental article, but I concur in the judgment of the court, as the simplest method for bringing the whole subject of their conflicting rights to the final arbitrament of the Supreme Court.
Peelle, J., took no part in the decision, the cases having been heard before he took his seat.